           Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
SORAIDA VASQUEZ                                        :               3:17 CV 183 (RMS)
Plaintiff                                              :
                                                       :
V.                                                     :
                                                       :
KILOLO KIJAKAZI1                                       :
Defendant                                              :               JULY 21, 2021
                                                       :
------------------------------------------------------ x

               RULING ON THE PLAINTIFF’S MOTION TO ALTER JUDGMENT

I.      BACKGROUND

        On February 8, 2017, the plaintiff filed a civil action in this Court seeking review of the

final decision of the Commissioner of Social Security denying her applications for Disability

Insurance Benefits and Supplemental Security Income. (Doc. No. 1). On February 12, 2018, this

Court (Garfinkel, J.) issued a Ruling on the Plaintiff’s Motion to Reverse or Remand (“Ruling”)

remanding the case to the Commissioner for additional proceedings. (Doc. No. 38). On May 14,

2018, the plaintiff requested attorney’s fees under the EAJA in the amount of $7,296.89 (Doc. No.

41), which was granted on June 21, 2018. (Doc. No. 43). On August 18, 2020, the Court granted

the plaintiff’s Motion for Attorney’s Fees under 42 U.S.C. § 406(b) in the amount of $32,528.

(Doc. No. 61; see Doc. Nos. 44-45, 57-58, 60). In accordance with Gisbrecht v. Barnhart, 535

U.S. 789 (2002), the Court ordered the plaintiff’s counsel to refund the EAJA award to the plaintiff.

(Doc. No. 61 at 5). On January 12, 2021, the Social Security Administration authorized the

plaintiff’s hearing representative to collect attorney’s fees totaling $18,515.00 for the work


1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
in this suit. See 42 U.S.C. § 405(g).
         Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 2 of 8




performed at the administrative level, pursuant to 42 U.S.C. § 406(a). (Doc. No. 62-2). Pursuant

to the terms set forth in the “Authorization to Charge and Collect a Fee,” the representative’s

authorized fee could be paid by the Commissioner “out of the past-due benefits[,]” but if the direct

payment of benefits “does not cover the total authorized fee, the outstanding balance is a matter

for [the representative] and the claimant to resolve.” (Doc. No. 62-2 at 10). Because the Social

Security Administration awarded the plaintiff past-due benefits on July 5, 2020 and withheld 25%

of the back benefits for the payment of attorney’s fees, and because the Court awarded the

plaintiff’s counsel that 25% of those retroactive benefits under § 406(b) on August 18, 2020 (Doc.

No. 61), the Social Security Administration has released all available funds awarded in this case,

leaving no retained funds to disburse to the plaintiff’s hearing representative.

       On May 21, 2021, the plaintiff filed the pending Motion to Alter Judgment (Doc. No. 62)

in which he seeks relief from judgment pursuant to Federal Rule of Civil Procedure 60(b) to allow

the plaintiff’s counsel to forward the EAJA award to the plaintiff’s hearing representative to satisfy

a portion of the approved 406(a) award, rather than refunding the EAJA award to the plaintiff,

since the plaintiff’s hearing representative has not received the $18,515.00 in fees. (Doc. No. 62

at 1 & 3 (noting that the plaintiff’s “hearing representative has not received any compensation for

his work on this case”)). On the same day, the case was transferred to the undersigned. (Doc. No.

63). On June 11, 2021, the defendant filed its response in opposition (Doc. No. 65), and on June

18, 2021, the plaintiff filed a reply brief. (Doc. No. 66)

       For the reasons stated below, the plaintiff’s Motion to Alter Judgment (Doc. No. 62) is

DENIED.




                                                  2
         Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 3 of 8




II.    LEGAL STANDARD

       Rule 60(b) of the Federal Rules of Civil Procedure empowers the court to “relieve a party

. . . from a final judgment, order, or proceeding” for several reasons. FED. R. CIV. P. 60(b). The

enumerated reasons include, “mistake, inadvertence, surprise, or excusable neglect”;

“newly discovered evidence”; “fraud”; or, “any other reason that justifies relief.” FED. R. CIV. P.

60(b)(1)-(3) & (6). Motions, such as this one, made for “any other reason that justifies relief”

under Rule 60(b)(6) must be “made within a reasonable time[.]” FED. R. CIV. P. 60(b)(6). Rule

60(b) motions are left to the “sound discretion of the district court and are generally granted only

upon a showing of exceptional circumstances.” Mendell v. Gollust, 909 F.2d 724, 731 (2d Cir.

1990) (citation omitted), aff’d 111 S. Ct. 2173 (1991) (citation omitted); see also Stevens v. Miller,

676 F.3d 62, 67 (2d Cir. 2012).

III.   PARTIES’ ARGUMENTS

       The plaintiff argues that relief from judgment is proper under the United States Supreme

Court’s holding in Culbertson v. Berryhill, 139 S. Ct. 517 (2019), which, the plaintiff argues,

allows for the payment of 25% past-due benefits to both the hearing representative and the federal

court attorney, for a total of 50% of the past-due benefits. (Doc. No. 62-1 at 1-2). The plaintiff

argues that the agency’s “inaction to increase the amount of its withholding leads to one of the two

attorneys not receiving their authorized payment of attorney’s fees.” (Doc. No. 62-1 at 3).

Accordingly, the plaintiff seeks relief from judgment to allow the plaintiff’s federal court counsel

to forward the EAJA award to the plaintiff’s hearing representative to satisfy a portion of the

$18,515.00 award under 42 U.S.C. § 406(a). (Id. at 1).

       The defendant counters that agency guidance found in the Program Operations Manual

System (“POMS”) dictates that the “total sum of direct payments that SSA is responsible for



                                                  3
           Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 4 of 8




making to all representatives who performed services on a claimant’s behalf at the administrative

and court level cannot exceed 25% of the claimant’s past[-]due benefits.” (Doc. No. 65 at 4)

(citation omitted). Furthermore, according to the POMS, “[w]here, as here, the total authorized

fees paid to representatives in a concurrent benefits claim exceeds the amount withheld from past[-

] due benefits[,] ‘the representative must collect the balance from the claimant.’” (Id. (quoting

POMS GN 03920.017D.1)). In other words, according to the defendant, the plaintiff’s hearing

representative must collect the attorney’s fees directly from the plaintiff, and this Court cannot

inset itself into that process by altering its judgment to order that the EAJA fee should be

transferred to the plaintiff’s hearing representative, rather than to the plaintiff herself.

IV.       DISCUSSION

          The Social Security Act allows for a reasonable attorney fee to be awarded both for

representation at the administrative level, see 42 U.S.C. § 406(a), as well as for representation

before the Court, see 42 U.S.C. § 406(b). See Culbertson, 139 S. Ct. at 520. Under § 406(b), the

Court may award a reasonable fee to the attorney who has successfully represented the claimant

in federal court, not to exceed twenty-five percent of the past-due benefits to which the social

security claimant is entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht v. Barnhart, 535 U.S. 789, 792

(2002).

          The Court finds the defendant’s reliance on the POMS persuasive, but not binding. “[T]he

POMS is a policy and procedure manual that employees of the [agency] use in evaluating Social

Security claims and does not have the force and effect of law.” Davis v. Sec'y of HHS, 867 F.2d

336, 340 (6th Cir. 1989); accord Tejada v. Apfel, 167 F.3d 770, 775 (2d Cir. 1999) (holding that

the policies found in the POMS “have no legal force and they do not bind the Commissioner”);

Evelyn v. Schweiker, 685 F.2d 351, 352 n.5 (9th Cir. 1982); Raymond v. Barnhart, 214 F. Supp.



                                                   4
         Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 5 of 8




2d 188, 191 (D.N.H. 2002) (“The POMS is not a regulation enacted pursuant to formal rulemaking

procedures and therefore does not have binding legal force.” (citing Schweiker v. Hansen, 450 U.S.

785, 789, 101 S.Ct. 1468, 67 L.Ed.2d 685 (1981))); see also O'Donnell v. Saul, 983 F.3d 950, 958

(7th Cir. 2020). Rather, the resolution of the issue before the Court is grounded in governing case

law.

       As the made clear in Culbertson, the cap of twenty-five percent applies only to fees for

court representation under § 406(b) and not to the aggregate fees awarded under §§ 406(a) and

406(b). Culbertson, 139 S. Ct. at 523. The Culbertson Court clarified that, despite the fact that the

agency withholds a single pool of money to pay fees under both § 406(a) and § 406(b), the sections

contain separate caps on fees for each type of representation and “authorize[] two pools of withheld

benefits.” Id. As the Court continued, “[t]he agency’s choice to withhold only one pool of 25%

of past-due benefits does not alter the statutory text, which differentiates between agency

representation in § 406(a) and court representation in § 406(b), contains separate caps on fees for

each type of representation, and authorizes two pools of withheld benefits.” Id. Consequently, as

the Court noted, “[a]ny shortage of withheld benefits for direct payment of fees is thus due to

agency policy.” Id.

       The plaintiff argues that, pursuant to this agency policy, the Commissioner refuses to “take

any action to ensure that the plaintiff’s hearing representative receive[s] his payment of his fee[,]”

and, “[a]s a result of the agency’s inaction to withhold more than 25% of the back benefits[,]” the

plaintiff’s hearing representative “has not received any compensation for his work in this case.”

(Doc. No. 62-1 at 3). The Court is sensitive to the financial predicament of the plaintiff’s counsel

and the plaintiff’s hearing representative, but that predicament does not authorize the Court to

order the plaintiff’s counsel to transfer the EAJA funds to the plaintiff’s hearing representative.



                                                  5
           Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 6 of 8




         In Culbertson, the Court recognized the concern of the plaintiffs’ social security bar, noting

that the Commissioner’s current practice of withholding no more than 25% of back benefits results

in a “shortage of withheld benefits for direct payment[.]” 139 S. Ct. at 523. In so noting, however,

the Court held that this “shortage of withheld benefits for direct payment and the consequences of

such a shortage are best addressed to the agency, Congress, or the attorney’s good judgment”—

not to the court. Id. Similarly, within a year of the Supreme Court’s decision in Culbertson, the

Seventh Circuit held that, because, in practice, the agency withholds a single pool of money, “the

collection of any § 406 fees above and beyond 25% of past-due benefits is generally a matter

between attorney and client.” O’Donnell, 983 F.3d at 952. Contrary to the plaintiff’s argument in

this case, the O’Donnell court reiterated, “[t]he Commissioner’s practice of withholding only 25%

of past-due benefits is long-established policy, not an ‘omission or error due to inadvertence.’”

O’Donnell, 983 F.3d at 958 (citation omitted);2 see Culbertson, 139 S. Ct. at 523. The plaintiffs’

attorneys in these cases, therefore, must negotiate with their clients to collect on the payment of

fees not withheld.

         Here, as an alternative to having the plaintiff’s hearing representative seek direct payment

of the $18,515.00 in fees from the plaintiff, plaintiff’s counsel seeks an order from this Court

permitting him to release the EAJA award to the hearing representative, rather than refund the

award to the plaintiff. (Doc. No. 62-1). According to the plaintiff’s counsel, requiring him to

refund the EAJA fee to the plaintiff “works an extreme and undue hardship on [the] [p]laintiff’s



2
  In O’Donnell, the plaintiff’s counsel had requested that the court direct the Commissioner to pay him the balance of
the § 406(b) award (after the EAJA offset) and leave the remaining amount in the Commissioner’s hands for future
payment of § 406(a) agency fees, also referred to as the “netting method.” Id. at 953. The lower court rejected the
method requested by counsel and instead awarded counsel the full fee under § 406(b) and required counsel to refund
to the plaintiff the EAJA award that he already received (which is what occurred in this case). Id. at 954. On appeal,
the Seventh Circuit agreed that the method requested by the plaintiff was permissible under § 406(b)(1) but that courts
were not statutorily required to order the refund in this manner. Id. at 957. The Seventh Circuit noted, however, that
this “netting method” (payment of the net of the award less the EAJA fees), was disfavored. Id.

                                                          6
           Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 7 of 8




hearing representative, as this is the only money available to pay the representative for his work.”

(Doc. No. 62-1 at 3).

         There is no dispute that this Court lacks the authority to order the Commissioner to pay the

hearing representative’s fees under § 406(a). See Culbertson, 139 S. Ct. at 522 (noting that § 406(a)

addresses fees for representation before the Commissioner, whereas § 406(b) addresses fees for

representation in federal court); see 42 U.S.C. § 406(a)(3)(C) (“[t]he decision of the administrative

law judge or other person conducting the review [under § 406(a)] shall not be subject to further

review.”). The Court, however, has jurisdiction over the EAJA fee award, but finds no authority

to approve the procedure that the plaintiff requests. See Cutajar v. Comm’r of Soc. Sec., 1:19-CV-

05569 (SDA), 2021 WL 1541386, at *4 (S.D.N.Y. Apr. 20, 2021).3

         As the Supreme Court noted in Gisbrecht, “an EAJA award offsets an award under Section

406(b), so that the [amount of the total past-due benefits that the claimant actually received] will

be increased by the . . . EAJA award up to the point the claimant received 100 percent of the past-

due benefits.” Gisbrecht, 535 U.S. at 796. It is well-settled that, if an attorney received fees under

the EAJA and under § 406(b), the attorney must refund the smaller award to the plaintiff. See id.

(“Fee awards may be made under both prescriptions, but the claimant’s attorney must refun[d] to

the claimant the amount of the smaller fee.”); see also Wells v. Bowen, 855 F.2d 37, 42 (2d Cir.




3
  Although the plaintiff’s counsel points to a recent text entry order from the Eastern District of New York as support
for his argument, in that case, unlike the case at hand, the court approved attorney’s fees under § 406(b) in an amount
less than the 25% cap, and then permitted EAJA fees to be held in escrow to pay the hearing representative. (See Doc.
No. 66, Ex. A (Roginksy v. Berryhill, 2:17-cv-05559-KAM (E.D.N.Y. Mar. 29, 2021)). Here, the Court has already
directed that the plaintiff’s counsel return the EAJA fees to the plaintiff. Moreover, in Roginsky, there is no reference
to the fee agreement entered between the plaintiff and federal court counsel, whereas in this case, as discussed below,
the fee agreement clearly informs the plaintiff that, “if the court awards my federal court attorney a fee out of my past-
due benefits and also awards an EAJA fee for that same work, my federal court attorney must refund the smaller fee
to me.” (Doc. No. 58-2 at 2).


                                                            7
          Case 3:17-cv-00183-RMS Document 67 Filed 07/21/21 Page 8 of 8




1988) (holding “dual fee applications are not improper as long as the lesser of any two amounts

awarded goes to the attorney’s client.”).

       Consistent with this governing case law, the plaintiff and federal court counsel entered into

a fee agreement that made clear to the plaintiff, “if the court awards my federal court attorney a

fee out of my past-due benefits and also awards an EAJA fee for that same work, my federal court

attorney must refund the smaller fee to me.” (Doc. No. 58-2 at 2). The Court cannot change the

terms of this fee agreement and cannot issue an order that is not only contrary to case law, but that

would require the plaintiff’s counsel to violate the terms of the fee agreement he entered with his

client. Accordingly, the Court declines to adopt the plaintiff’s request to alter the judgment in this

case and direct plaintiff’s counsel to pay the EAJA money to the plaintiff’s hearing representative

rather than refunding such fees directly to the plaintiff.

IV.    CONCLUSION
       For the reasons stated above, the plaintiff’s Motion to Alter Judgment (Doc. No. 62) is

DENIED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c).

       Dated this 21st day of July, 2021 at New Haven, Connecticut.

                                                       /s/Robert M. Spector, USMJ
                                                       Robert M. Spector
                                                       United States Magistrate Judge




                                                   8
